Exhibit 99.1 EMBARQ CORPORATION 2 (as amended and restated December 7, 2006) Table of Contents Page Section 1 Purpose 1 Section 2 General Interpretive Principles and Definitions 1 Section 3 Administration 5 Section 4 Shares Subject to Plan and Participant Limits 6 Section 5 Stock Options 7 Section 6 Restricted Stock 8 Section 7 Restricted Stock Unit Awards 9 Section 8 Stock Appreciation Right Awards 10 Section 9 Performance Shares, Performance Units and Other Stock Units 11 Section 10 Performance Awards; Section 162(m) Provisions 12 Section 11 Change in Control 14 Section 12 Amendments and Termination 17 Section 13 General Provisions 17 Section 14 Effective Date of Plan 19 Addendum. Converted Awards for Embarq Employees 20 Appendix A. Restricted Stock Spin-off Adjustment Program 27 Appendix B. RSU Spin-off Adjustment Program 30 EMBARQ CORPORATION 2 (as amended and restated December 7, 2006) Section
